Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The first paragraph of the specification fails to mention that the parent application has matured into a US Patent.  
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities:  The term “arranged” should be removed prior to the term “countersunk” in line 3, for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coleman et al (6,629,736). Figures 1-3 of Coleman et al shows a wheel having all of the features as set forth in the above claims. 
	Per claim 1, Coleman et al shows a wheel having a rim 20 with a flange and a rim shoulder, with a tire bead seat 28 located therebetween. The tire bead seat 28 includes a through-hole 28C having a countersunk recess. A wheel disc 40 is connected to the inner side of the rim 20 by a connecting element 66 disposed through the through-hole 28C and into a hole 56C the wheel disc 40. 
	Per claim 8, the connecting element 66 is flush with the contour of the tire bead seat 28 of the rim due to the countersunk recess of the through-hole 28C.
	Regarding claim 12, the limitation that the connecting element is “finished” to match the contour of the tire bead seat of the rim is considered to be a method limitation in a product claim, which receives no patentable weight (see MPEP 2113). However, as shown in Figure 3, the connecting element 66 of Coleman et al meets this limitation, given the fact that in its “finished” installation, the connecting element 66 matches the contour of the bead seat 28 of the rim 20.
	Per claim 17, the connecting element 66 is engaged with a vertically extending portion (namely the hole 56C) of the wheel disc 40.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5-6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al. 
	Regarding the limitations of claims 5-6, while Coleman et al does not disclose the length of the connecting element with respect to its diameter, this is a result effective variable dependent upon the desired strength of the connection between the parts (i.e. rim and disc) being secured together in direct relation to the structural integrity thereof. Namely, the length and diameter of the connecting element would be chosen for the most effective interconnection of the rim and disc without compromising the physical structure of the rim and/or disc, to prevent the connection from failing during use. 
	Regarding claim 18, Coleman et al does not disclose the relationship between the length of elongation of the connecting element with respect to its diameter. However, it is a result effective variable of connecting elements (aka fasteners), that the length of elongation thereof is related to its dimensions. 

Claims 2-4 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al as applied to claims 1, 5-6, 8, 12, and 17-20 above, and further in view of Luo et al (2010/0117443). Coleman et al does not show the opening in the wheel disc that receives the connecting element 66 being a blind hole.
	Regarding claims 2-3 and 13, Figure 3 of Luo et al teaches a wheel 10 having a rim 12 and disc 14 interconnected by at least one connecting element 24 guided through a through hole in the rim 12 and into a blind hole in the disc 14. The blind hole is formed with a “receiving channel” (in the case of a bolt, see paragraph [0022], 
	Regarding claim 4, the relationship between the length of receiving channel  with respect to the joining channel (of the blind hole) is a result effective variable of the size of the connecting elements (aka fasteners) being used, the desired thickness of the wheel components (influencing the weight of the wheel), and the ability to withstand the forces imparted on the wheel without failing during use.
	Regarding claim 14, Coleman et al does not disclose the relationship between the length of elongation of the connecting element with respect to its diameter. However, it is a result effective variable of connecting elements (aka fasteners), that the length of elongation thereof is related to its dimensions. 
	Regarding claim 15, Coleman et al as modified by Luo et al does not disclose an “engaged thread length” of the connecting element with respect to its diameter. However, this is a result effective variable, dependent upon the size of the fastener. 
	Regarding claim 16, Coleman et al as modified by Luo et al does not disclose an “unengaged portion” of the connecting element being twice as long as the engaged thread length. However, it is well known in the art that threaded fasteners can come in 
	Regarding claims 19-20, Coleman et al as modified by Luo et al does not disclose the length of the connecting element with respect to its diameter, or that the unengaged portion of the connecting element has a length twice as long as the engaged portion. However, these are result effective variables dependent upon the desired strength of the connection.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al as applied to claims 1, 5-6, 8, 12, and 17-20 above, and further in view of Plumer (4,898,429).Coleman et al does not show the connecting element including a bushing part.
	Plumer teaches the use of a wheel connecting element 30 including a bushing part 44. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to provide the connecting element of Coleman et al with a bushing part, as a substitute equivalent configuration, for the purpose of reinforcing the area of connection, and providing a support surface for the connecting element (thus preventing damage to the rim or disc portions of the wheel during installation). 

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al as applied to claims 1, 5-6, 8, 12, and 17-20 above, and further in view of Bray et al (2012/0168055). Coleman et al does not show the connecting element covered with a sealant on an outer side of the rim. 
	Bray et al teaches the use of a connecting element 734 having a sealant (392, 396) that covers the connecting element once installed. Therefore, from this teaching, it would have been obvious to one of ordinary skill to provide the connecting element of Coleman et al with a sealant, for the purpose of preventing air from escaping from the wheel and tire from the connection area. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,773,545. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claim(s) is/are fully encompassed by the patented claims. Therefore, it is obvious that the Applicant is claiming the same invention in different and/or broader terms.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are related applications.
	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON R BELLINGER/Primary Examiner, Art Unit 3617